IN THE  
              UNITED STATES COURT OF APPEALS 
                 FOR THE SEVENTH CIRCUIT 
                      ________________________ 
 
No. 12‐1692 
                                       
                                       
NASIRUDDIN KHAN, 
                                                      Petitioner‐Appellee, 
                                                                           
       v. 
 
TARFA FATIMA, 
                                           Respondent‐Appellant. 
                    __________________________ 
 
           Appeal from the United States District Court 
      for the Northern District of Illinois, Eastern Division. 
          No. 12 C 1270—Harry D. Leinenweber, Judge. 
                  __________________________ 
 
           Argued April 30, 2012—Decided May 4, 2012* 
                  __________________________ 
 
    Before BAUER, POSNER, and HAMILTON, Circuit Judges. 
    POSNER,  Circuit  Judge.  The  International  Child  Abduction 
Remedies Act, 42 U.S.C. §§ 11601 et seq., which implements the 
Hague  Convention  on  the  Civil  Aspects  of  International  Child 
Abduction, T.I.A.S. No. 11,670, 1343 U.N.T.S. 89 (Oct. 25, 1980), 
entitles  a  person  whose  child  has  been  removed  from  his  cus‐

 This opinion and the dissent are being released in typescript. A print copy 
*

will follow. 
No. 12‐1692                                                                                        2 


tody  (sole  or  joint)  to  the  United  States  (usually  by  the  other 
parent) to petition in federal or state court for the return of the 
child. 42 U.S.C. §§ 11603(a), (b). The petitioner in this case is the 
father, and the respondent, his wife, is the mother. She removed 
the  child  from  their  joint  custody  and  is  thus  the  “abductor.” 
The  child  is  a  girl  not  yet  4  years  old,  who  in  consideration  of 
her privacy is referred to in the briefs and record only as ZFK. 
     The father, an optometrist in Edmonton, Alberta (Canada), 
wants to take the child  back to  Edmonton. He  has  filed  for  di‐
vorce  in  Canada  on  the  ground  of  the  mother’s  “physical  or 
mental cruelty” to him, and seeks sole custody of the children. 
The  mother,  a  U.S.  citizen  living  in  Illinois,  wants  to  keep  the 
children  with  her  in  the  United  States.  The  district  court  or‐
dered ZFK returned to Canada with her father, and the mother 
appeals.  The  child  was  taken  from  her  mother  on  March  9  of 
this year by U.S. Marshals, pursuant to an ex parte order by the 
district judge upon the claim of the father’s lawyer that the wife 
is  a  flight  risk  because  India,  which  the  family  was  visiting 
when  the  mother  flew  to  the  United  States  with  ZFK,  is  not  a 
signatory of the Hague Convention, and so she might decide to 
fly back to India, taking the child with her. (Both parties are of 
Indian  ethnicity.)  Until  our  order  of  May  1,  discussed  below, 
was executed, the child was living with her father in a hotel in 
Chicago. The order (which was carried out on May 3) directed 
that she be returned to her mother’s custody pending the final 
disposition of the appeal. 
     “The [Hague] Convention was created to discourage abduc‐
tions by parents who either lost, or would lose, a custody con‐
test….  The  Convention  drafters  adopted  a  ‘remedy  of  re‐
turn’…to  discourage  abductions,  reconnect  children  with  their 
primary  caretakers,  and  locate  each  custody  contest  in  the  fo‐
rum  where  most  of  the  relevant  evidence  existed.  [But]  while 
the  remedy  of  return  works  well  if  the  abductor  is  a  non‐
custodial parent, it is inappropriate when the abductor is a pri‐
No. 12‐1692                                                                                        3 


mary  caretaker  who  is  seeking  to  protect  herself  and  the  chil‐
dren from the other parent’s violence.” Merle H. Weiner, “Nav‐
igating  the  Road  Between  Uniformity  and  Progress:  The  Need 
for  Purposive  Analysis  of  the  Hague  Convention  on  the  Civil 
Aspects  of  International  Child  Abduction,”  33  Colum.  Human 
Rts. L. Rev. 275, 278–79 (2002) (citations omitted), quoted in Van 
De Sande v. Van De Sande, 431 F.3d 567, 568 (7th Cir. 2005). See 
also  Karen  Brown  Williams,  “Fleeing  Domestic  Violence:  A 
Proposal to Change the Inadequacies of the Hague Convention 
on  the  Civil  Aspects  of  International  Child  Abduction  in  Do‐
mestic  Violence  Cases,”  4  John  Marshall  L.J.  39,  42–45  (2011); 
Noah L. Browne, Note, “Relevance and Fairness: Protecting the 
Rights  of  Domestic‐Violence  Victims  and  Left‐Behind  Fathers 
Under  the  Hague  Convention  on  International  Child  Abduc‐
tion,”  60  Duke  L.J.  1193,  1202–05  (2011);  Roxanne  Hoegger, 
“What  If  She  Leaves?  Domestic  Violence  Cases  Under  the 
Hague  Convention  and  the  Insufficiency  of  the  Undertakings 
Remedy,” 18 Berkeley Women’s L.J. 181, 187–88 (2003); Merle H. 
Weiner,  “International  Child  Abduction  and  the  Escape  from 
Domestic Violence,” 69 Fordham L. Rev. 593, 634 (2000). As these 
articles  explain,  domestic  violence  is  a  common  inciter  to  “ab‐
duction”—the abused spouse flees and takes her children with 
her. Accusations of domestic violence figure in the present case, 
as we are about to see. 
     Article 13(b) of the Convention provides a defense to the re‐
turn  of  the  “abducted”  child  if  “there  is  a  grave  risk  that  [the 
child’s]  return  would  expose  the  child  to  physical  or  psycho‐
logical harm or otherwise place the child in an intolerable situa‐
tion.”  The  respondent  (the  abductor)  must  prove  this  defense 
by  clear  and  convincing  evidence,  42  U.S.C.  §  11603(e)(2)(A), 
and  Hague  Convention  proceedings  must  be  conducted  with 
dispatch.  Art.  11;  March  v.  Levine,  249  F.3d  462,  474 (6th  Cir. 
2001). (The articles that we cited explain that the framers of the 
Convention  believed  that  abductors  would  mainly  be  abusive 
No. 12‐1692                                                                                        4 


fathers  rather  than  abused  mothers.  This  may  explain  the 
heightened burden of proof that Congress imposed in the stat‐
ute  implementing  the  Convention.)  The  dispatch  in  this  case 
may have been excessive—the procedural adequacy of the pro‐
ceedings in the district court is the principal issue presented by 
this  appeal.  The  only  other  issue  is  whether  the  father  aban‐
doned his custodial rights during the family’s trip to India; we 
think it clear he did not. 
      The parties became husband and wife in an arranged mar‐
riage two years before the birth of ZFK, their first child. During 
the  family’s  visit  to  India  that  we  mentioned  the  wife  com‐
plained to the Indian police of domestic abuse. The police inves‐
tigated, charged the husband, and took away his passport; and 
it was in April of last year, while he was thus marooned in In‐
dia that the wife (pregnant at the time with a second child), flew 
to  the  United  States  with  ZFK.  Eventually  the  husband’s  pass‐
port  was  returned  and  he  flew  back  to  Canada  and  some 
months later, in February of this year, filed the petition for the 
return of the child. That child was born in the United States af‐
ter  the  mother  had  brought  ZFK  here  and  is  therefore  a  U.S. 
citizen. The father does not argue that the mother abducted that 
child, who continues to live with her mother. 
      On March 7 the father obtained an ex parte order from the 
district  court  requiring  the  mother  to  yield  custody  of  ZFK  to 
him pending resolution of his petition, and on the thirteenth the 
judge  scheduled  an  evidentiary  hearing  for  March  22.  It  was 
held that day, with the judge as trier of fact since it was an equi‐
table proceeding. He issued a final order of return the next day 
and  also  ordered  the  wife  to  hand  over  ZFK’s  passport  to  her 
husband so that he could take the child back to Canada. But the 
judge conditioned the orders on the husband’s agreeing to pay 
a retainer (though not necessarily any additional fees) for an at‐
torney  who  would  be  hired  by  the  wife  to  handle  the  divorce 
and custody proceeding that her husband has begun in Canada. 
No. 12‐1692                                                                                        5 


     On  the  wife’s  motion  we  stayed  both  the  order  of  return, 
and the order that she turn over the child’s passport to her hus‐
band, pending the decision of her appeal. And on May 1, after 
hearing oral argument in the appeal the day before, we ordered 
the child returned to the mother pending our decision, but that 
both the mother’s passport and the child’s passport be held by 
the U.S. Marshals Service until further notice. 
     The  wife’s testimony,  if  believed, reveals that her husband 
has a violent, ungovernable temper, had physically abused her 
on many occasions, some in the presence of ZFK (and in front of 
the child he had told his wife he would take out her eyeballs—
though the child, not quite 3 years old at the time, may not have 
known what “eyeballs” are), had been rough on occasion with 
the child—indeed terrified the child—and that the child’s mood 
had brightened greatly when she was living apart from her fa‐
ther. But if the husband’s testimony is believed, he was, if not a 
model husband, not an abuser of his wife or the child. His law‐
yer conducted a vigorous  cross‐examination of the wife, based 
in  part  on  discrepancies  between  her  testimony  at  the  eviden‐
tiary hearing and a deposition she had given a few days earlier. 
She  stood  her  ground,  making  few  concessions  to  the  cross‐
examining attorney. 
     Rule 52(a)(1) of the civil rules requires the judge to “find the 
facts  specially  and  state  [his]  conclusions  of  law  separately” 
when he is the trier of fact. He is not excused from this duty in a 
proceeding  under  the  Hague  Convention.  And  the  duty  is  not 
waived—indeed it is at its most exacting—when as in this case 
plaintiff  and  defendant  testify  inconsistently  and  it  is  impossi‐
ble  to  demonstrate  by  objective  evidence  which  one  is  telling 
the  truth,  or  more  of  the  truth.  The  trier  of  fact  must  decide 
whom to believe (and how much to believe) on the basis of the 
coherence  and  plausibility  of  the  contestants’  testimony,  cor‐
roboration or contradiction by other witnesses, and other clues 
to falsity and veracity. 
No. 12‐1692                                                                                        6 


     The process of factfinding in such a situation is inexact and 
the  findings  that  result  are  doubtless  often  mistaken.  But  the 
judge  can’t  just  throw  up  his  hands,  as  happened  in  this  case, 
because he can’t figure out what is true and what is false in the 
testimony.  There  is  no  uncertainty  exception  to  the  duty  im‐
posed by Rule 52. As we said in another case, “One cannot but 
sympathize with the inability of the district judge in this case to 
say more than he did in justification of the damages that he as‐
sessed for loss of consortium. But the figures were plucked out 
of the air, and that procedure cannot be squared with the duty 
of reasoned, articulate adjudication imposed by Rule 52(a).” Ar‐
pin v. United States, 521 F.3d 769, 776 (7th Cir. 2008). 
     And if there were such an exception, it would not be avail‐
able when the evidentiary hearing had lasted only a day, as in 
this case. The judge could have adjourned the hearing for a few 
days  to  enable  additional  evidence  to  be  obtained  and  pre‐
sented;  in  particular  he  could  have  had  ZFK  examined  by  a 
child psychologist. The wife’s lawyer—his initial proposal of an 
expert  witness  having  been  turned  down  because  the  witness 
hadn’t had time to examine the child (remember that the hear‐
ing  was  held  only  two  weeks  after  the  respondent  learned 
about  the  suit)—offered  to  submit  an  evaluation  based  on  an 
examination of the child by the end of the week. The judge re‐
fused. His final order, issued as we said the day after the hear‐
ing, is two pages long and contains no findings of fact relating 
to the Article 13(b) defense—just a conclusion that the wife had 
failed  to  meet  her  burden  of  proof.  That  was  not  a  finding  of 
fact,  but  a  conclusion  of  law.  Rule  52(a)(1)  requires  both:  that 
the facts be found “specially” and the conclusions of law stated 
separately. It is needless to add that there is no rule exempting 
the  judge  from  the  duty  of  finding  the  facts  in  cases  in  which 
the  plaintiff  has  a  higher  burden  of  proof  than  the  usual  civil 
burden of the preponderance of the evidence. 
No. 12‐1692                                                                                        7 


      But at the end of the evidentiary hearing the judge had had 
a  discussion  with  the  lawyers,  and  from  that  we  can  piece  to‐
gether his thinking and extract a single, solitary factfinding.  
      The  judge  began  by  saying,  directly  after  the  parties’  wit‐
nesses  had  testified  (there  were  no  closing  arguments),  that 
“neither—none  of  the  parties  to  the  suit  are  residents  of  Illi‐
nois.”  Not  true;  the  wife  is  currently  a  resident  of  Illinois.  The 
judge  said  that  “if  I  send  it  [the  issue  of  custody  of  the  child] 
back to Canada, the Canadian courts presumably will look and 
take  evidence  and  so  forth  and  hear  essentially  the  same  evi‐
dence, I guess, I’m hearing today and make a decision to award 
custody  to  the  mother  or  to  the  father….  [Under  the  Hague 
Convention]  the  child  is  to  be  returned  except  where  there’s 
grave risk of harm to the child. And, now, there’s—presumably, 
there’s always some risk. All I know is what I heard here today. 
And  I’m—there’s  been  a  he  said/she  said  hearing  today.  And 
it’s  very  difficult  for  me  to  say  categorically  one  side  is  telling 
the truth and one side is not telling the truth.” The judge men‐
tioned a bruise that the mother had received on her arm in In‐
dia  and  that  had  been  photographed  at  the  police  station  and 
was a basis for her complaint to the police. The judge said that 
if the father had inflicted the bruise—which he declined to de‐
cide  one way  or the  other—that  was a  bad thing  to have  done 
but it hadn’t created a “grave risk,” a key term in Article 13(b). 
But the issue was not creating a grave risk to the mother, but a 
grave  risk  (of  psychological  harm)  to  the  child.  If  the  mother’s 
testimony  about  the  father’s  ungovernable  temper  and  brutal 
treatment of her was believed, it would suport an inference of a 
grave  risk  of  psychological  harm  to  the  child  if  she  continued 
living with him. 
      Very  little  of  the  wife’s  testimony  was  so  much  as  men‐
tioned  by  the  judge,  even  though  the  wife  had  testified  that 
she’d been beaten with a pillow (which may sound like a pillow 
fight,  but  it  was  a  sofa  pillow  that  he  beat  her  with  in  no 
No. 12‐1692                                                                                        8 


friendly fashion and she testified that it hurt), knocked down by 
him  in  front  of  ZFK,  hit  in  the  chest  by  a  heavy  wallet  that  he 
had  hurled  at  her,  choked  by  him  twice  (and  she  said  she 
thought  she  would  die)  when  she  was  pregnant  with  her  sec‐
ond  child,  threatened  as  we  said  with  having  her  eyeballs 
yanked out, and dragged bodily from the backyard into a room 
in the house. 
     Supervised  Visitation  Services  of  Chicago,  funded  by  the 
City, supervises visits by noncustodial parents to their children. 
It supervised ZFK’s visits to her mother after the marshals had 
transferred the child to the father’s custody on March 9. One of 
the  supervisors  testified  that  when  the  visit  was  over  and  she 
(the  supervisor)  told  the  child  that  she  was  taking  her  back  to 
her father, the child became hysterical. The supervisor testified 
that  the  child  had  seemed  “in  major  distress”—“bigger  than” 
(normal) “separation anxiety.” In cross‐examination she said “I 
do feel it wasn’t just a matter of her being upset about leaving 
her  mother.  There  was  definitely  a  factor  there  of  not  wanting 
to go back to her dad.” She was also worried by the child’s hav‐
ing saidwithout apparent reason when returned to her father  “I 
am a bad girl.” 
     Another supervisor testified that during another supervised 
visit the child “said ‘hurt’…. [S]he pointed to her arm, and then 
said  something  about  Dad….  [S]he  said:  ‘I’m  scared.’  And  I 
asked her to clarify who she was scared of, and she said ‘Dad.’ 
Or ‘Daddy.’ Something like that…. It was not very clear to me 
what exactly she was trying to say and what exactly was going 
on.”  About  this  witness  the  judge  said  “she  was  very, 
very…was certainly very, very speculative as to—and couldn’t 
say specifically whether anything particular happened.” 
     The mother’s testimony was corroborated by her sister and 
her  sister’s  husband.  The  judge did  not  mention  the  testimony 
of those witnesses, the testimony of the supervisor from Super‐
vised Visitation Services (the one who testified about the child’s  
No. 12‐1692                                                                                        9 


having said she “hurt”), or any testimony of the mother except 
about  the  bruise  on  her  arm  and  he  made  no  finding  about 
whether the father had inflicted it, instead as we noted dismiss‐
ing it as not evidence of a “grave risk”—to the mother. His fo‐
cus  on  the  bruise  to  the  exclusion  of  any  mention  of  the 
mother’s  testimony  that  her  husband  had  choked  her  hard 
enough  to  make  her  afraid  she  would  die,  or  indeed  of  any  of 
her other testimony, is perplexing. 
     It is possible that the judge ignored the mother’s testimony 
because  so  much  of  it  was  about  physical  and  psychological 
abuse  of her by her husband (and her husband’s  parents,  who 
lived  with  them),  rather  than  of  the  child.  But  much  of  that 
abuse  occurred  in  the  child’s  presence;  and  repeated  physical 
and  psychological  abuse  of  a  child’s  mother  by  the  child’s  fa‐
ther, in the presence of the child (especially a very young child, 
as in this case), is likely to create a risk of psychological harm to 
the child. Whether it is a grave risk, and thus triggers the Article 
13(b) defense, is a separate question, but one that cannot be ad‐
dressed,  let  alone  answered,  without  recognizing  the  potential 
for such a risk in the father’s behavior toward the mother in the 
child’s presence. All this the judge ignored. 
     Throwing up his hands at what he may have thought an in‐
comprehensible quarrel between foreigners, the judge remarked 
that  even  if  the  child  wouldn’t  be  safe  living  with  her  father, 
“Why  can’t  Canada  any  more  than  Illinois  protect—offer  her 
protection?”  The  mother’s  lawyer  pointed  out  that  other  wit‐
nesses besides the mother had testified and that there was tes‐
timony of “multiple instances” of abuse, to which the judge re‐
plied:  “Then  she  ultimately  should  prevail….  Canada  should 
make the decision on who gets custody of the child because the 
child is a Canadian citizen and domiciled in Canada.” The law‐
yer  as  we  said  asked  for  a  few  days  to  obtain  a  psychologist’s 
evaluation of the child and the judge refused. 
No. 12‐1692                                                                                        10 


     It seems that the judge, building on his mistaken belief that 
none  of  the  parties  was  an  Illinois  resident,  overlooked  our 
warning in Van De Sande v. Van De Sande, supra, 431 F.3d at 570–
71,  not  to  treat  the  Hague  Convention  as  a  venue  statute  de‐
signed  “to  deter  parents  from  engaging  in  international  forum 
shopping  in  custody  cases”  (quoting  Baxter  v.  Baxter,  423  F.3d 
363, 367 (3d Cir. 2005)). The Convention says nothing about the 
adequacy of the laws of the country to which the return of the 
child  is  sought—and  for  good  reason,  for  even  perfectly  ade‐
quate laws do not ensure a child’s safety. Because of the privacy 
of  the  family  and  parental  control  of  children,  most  abuse  of 
children  by  a  parent  goes  undetected.  Pennsylvania  v.  Ritchie, 
480  U.S.  39,  60  (1987);  Coy  v.  Iowa,  487  U.S.  1012,  1022  (1988) 
(concurring  opinion);  Van  De  Sande  v.  Van  De  Sande,  supra,  431 
F.3d  at  570–71;  Valentine  v.  Konteh,  395  F.3d  626,  640  (6th  Cir. 
2005) (opinion concurring in part and dissenting in part). ZFK is 
not  yet  4.  She  is  hardly  in  a  position  to  complain  to  the 
Mounties about her father. 
     If the judge’s order is affirmed, the child’s mother, who ap‐
pears  not  to  be  employed  or  to  have  any  significant  financial 
resources,  will  have  to  hunt  up  a  Canadian  lawyer  and  con‐
vince the lawyer to represent her without any assurance of be‐
ing fully compensated. If able to hire a lawyer she may be able 
to  obtain  interim  custody  of  the  child  from  a  Canadian  court, 
along with a support order, but what will she do until she ob‐
tains that relief? Move back in with the father? Let the child live 
with  him  while  she returns to the United  States  while the cus‐
tody proceeding unfolds? Suppose she eventually wins custody 
of the child, as is not unlikely since no one accuses her of having 
abused the child or being an unfit mother. Then ZFK who (until 
our order of May 1 was executed) had been separated from her 
mother only since March might not be reunited with her for an 
indefinite  period.  Unless  a  trier  of  fact  determines  that  the 
mother is a thorough liar, we are concerned that continuing the 
No. 12‐1692                                                                                        11 


child  in  her  father’s  custody  may  inflict  inflict  psychological 
harm on her. 
     But that is an aside. We are not the factfinders. The essential 
point is that the evidentiary hearing was inadequate. Rule 52(a) 
was  violated;  there  were  no  findings  of  fact  on  the  key  issues. 
Decisions  are  frequently  reversed  for  such  omissions.  See,  e.g., 
Freeland v. Enodis Corp., 540 F.3d 721, 739 (7th Cir. 2008); Arpin v. 
United States, supra, 521 F.3d at 776–77; Supermercados Econo, Inc. 
v. Integrand Assurance Co., 375 F.3d 1 (1st Cir. 2004); Rosco, Inc. v. 
Mirror  Lite  Co.,  304  F.3d  1373,  1379  (Fed.  Cir.  2002);  Zivkovic  v. 
Southern  California  Edison  Co.,  302  F.3d  1080,  1090–91  (9th  Cir. 
2002). The failure to allow psychological evidence was another 
error. 
     The  errors  were  not  harmless.  The  district  court’s  order  is 
therefore vacated and the case remanded for a proper hearing. 
Circuit  Rule  36  shall  apply  on  remand.  We  urge  that  the  pro‐
ceedings  on  remand  be  conducted  expeditiously  and  we  sug‐
gest that the judge to whom the case is assigned appoint a child 
psychologist to interview ZFK. See Fed. R. Evid. 706. Our May 1 
order shall remain in effect until further notice. 
     The rulings in this opinion are procedural. We do not pre‐
judge  the  merits  of  the  Article  13(b)  defense.  And  we  remind 
that the burden of proving the defense is stiff. But whether the 
burden has been carried cannot be determined in the absence of 
Rule 52 factfindings. 
                         VACATED AND REMANDED, WITH DIRECTIONS. 
H AMILTON, Circuit Judge, dissenting: I respectfully dissent
from the decision to reverse and remand this case to the district
court. My colleagues and I agree that the child’s country of
habitual residence is Canada and that the mother’s removal of
the child from India to the United States violated the father’s
rights as a parent. The disputed issue is the mother’s “grave
risk” defense to what is otherwise a rock-solid Hague
Convention case for return of the child to Canada. I would
affirm the district court’s finding that the mother did not prove
the “grave risk” defense by clear and convincing evidence and
would affirm the order returning the child to Canada. I would
allow that nation’s courts to address this child’s best interest
and to decide on custody, support, visitation, and all related
matters without further delay.

   As I explain in detail below, the temptation we face with this
case is one that was anticipated by the diplomats and family
law experts who drafted the Hague Convention and by the
United States Congress that enacted the implementing
legislation. The temptation is to decide the merits of the
underlying custody dispute, and to do so based on the best
interest of the child. That sounds at first like a humane and
sensible way to decide the case. But for cases involving
abductions, the Convention and the legislation were drafted as
tightly as possible to discourage courts from deciding the best
interest of the child. The Convention and the legislation are
designed to decide venue, and to decide it quickly, to deter
forum shopping in custody disputes by way of international
child abductions. The right venue is ordinarily the country of
the child’s habitual residence. Although there is an important
exception where a return to that country would pose a “grave
risk” to the child, that exception was drafted carefully to keep
it narrow, precisely so as to prevent courts deciding Hague
2                                                    No. 12-1692

Convention petitions from reaching too far into the merits of
the custody question.

  My colleagues’ decision to reverse is based on the noblest of
motives, to protect a vulnerable child from a potential threat
and to try to act in her best interest. Despite my colleagues’
disclaimers that the reversal is only a procedural decision,
though, the reversal does what Hague Convention courts are
not supposed to do. The reversal is also clearly based on the
view that the district judge who saw and heard the witnesses
was simply wrong in his evaluation of the parties’ credibility
– an evaluation we can make only by reading and re-reading
transcripts.

   I do not know whether the district judge was right or wrong
in his factual evaluation of credibility. I will cheerfully
concede that, based on all we know about this troubled family,
a family court judge (whether in Canada or the United States)
who considers the best interest of the child is likely to award
custody to her mother, at least on an interim basis while the
divorce goes forward. The law could not be any clearer,
however, that that is not the question for the district court or
for us to decide. Our job and the district court’s job is to decide
only the narrow questions presented by the Hague Convention
petition.

  For the district court, this was a difficult case. Based on the
district court’s findings, our job on appeal in this case should
be much easier. We should respect the district court’s findings
and allow the family courts in the Canadian province of
Alberta to do their job, which is the more difficult one of
deciding all the issues of child custody, support, and visitation
in the divorce case. By instead broadening the issues in this
No. 12-1692                                                       3

case, as the majority does, we tend to undermine a critical
provision of the Hague Convention and invite other parents
who have abducted their children to do the same in future
cases. To explain my reasons in more detail, I address first the
“grave risk” exception as it evolved in the Hague Convention,
whose proceedings show that our obligation under
international law is to resist the lure of deciding custody based
on a broad inquiry into the best interest of the child. I turn
then to the majority’s specific criticisms of the district court’s
handling of this case.

I. The Narrow Exception for “Grave Risk”

  A close look at the proceedings that led to the Hague
Convention shows that its framers and ratifiers foresaw the
path my colleagues take in this case, warned against it, and
drafted language as clearly as they could to prevent courts
from broadening a Hague Convention case into a complete and
prolonged custody battle.

  The basic premise of the Hague Convention is to protect the
best interests of all children by removing the incentive to
abduct children involved in custody disputes and to return an
abducted child to her country of habitual residence, promptly,
and without attempting to determine merits of the underlying
custody dispute. 42 U.S.C. § 11601(a)(4); Blondin v. Dubois,
189 F.3d 240, 245 (2d Cir. 1999); Friedrich v. Friedrich, 983 F.2d
1396, 1400 (6th Cir. 1993); Fabri v. Pritikin-Fabri, 221 F. Supp. 2d
859, 863 (N.D. Ill. 2001). The central provision of the
Convention, Article 12, provides what is known as the return
remedy: “Where a child has been wrongfully removed or
retained in terms of Article 3 . . . the authority concerned shall
4                                                       No. 12-1692

order the return of the child forthwith.” See Abbott v. Abbott, 130 S.
Ct. 1983, 1989 (2010).

  In drafting the Convention, it was recognized, of course, that
there could be exceptional circumstances in which the return
remedy should be denied, including cases where return would
endanger the child. The drafters considered a number of
different formulations for this exception. Their debates show
that they recognized that if the exception were too broad, or
were interpreted too broadly, it could effectively undermine
the entire Convention.

  The drafters first considered “substantial risk” and other,
even less demanding formulations in the English texts of the
proposals, such as exceptions for the best interests of the child
or for the forum nation’s public policy. Those less demanding
standards were all rejected in favor of the “grave risk”
language in Article 13(b). They were rejected precisely because
they would create too great a risk that the courts would delve
into the merits of the ultimate custody determination. See, e.g.,
1980 Conference de La Haye de droit international prive,
Enlévement d'enfants, in 3 Actes et Documents de la
Quatorziéme session (“Actes”), pp. 168, 182-83, 203-04, 362
(1982).1

  These concerns are clear in participating nations’ comments
on the earlier, less demanding standards. Germany, for




        1
          Such negotiating records can be helpful in interpreting
disputed terms in international treaties. E.g., Sale v. Haitian Centers
Council, Inc., 509 U.S. 155, 184-87 (1993).
No. 12-1692                                                       5

example, provided a warning that predicts our handling of this
case:

    The wider and vaguer the provision is worded, the greater
  the margin for the ‘abductor’ successfully to resist the return
  of the child. In the interest of an effective ‘functioning’,
  therefore, the exceptions should be restricted as closely as
  possible and only the situations really worthy of an
  exception should be provided for.

   This is also in accordance with the purpose of the
Convention to return the child as quickly as possible. The
wide scope of discretion now left to the competent authorities
under [the “substantial risk” exception] may result in a
considerable delay of the return. Expert opinions may be called
for as well as second opinions by other experts which will take much
time, investigations of fact may be made by which matters could
easily be delayed.

Actes p. 216 (emphasis added). Of particular interest to our
Congress or to United States courts, perhaps, are the comments
of the United States delegation, which sharply criticized the
early “substantial risk” proposal:

    The United States is seriously concerned about the far-
  reaching inroads [the article that later became Article 13]
  makes into the ‘prompt return’ principle. The very objects of
  the Convention may be defeated if this article is adopted in
  its present form. As the Swiss Delegate, Mr Beachler, stated
  in 1976, the status quo ante must be re-established before
  there is any other discussion. Only after the return of the
  child to the country of origin may the merits be considered.
6                                                      No. 12-1692

  [This article] retains little of the ‘restoration of custody’
concept or of ‘prompt return’ without examination of the
merits. Its broad exceptions will tend to turn virtually every return
proceeding into an adversary contest on the merits of the custody
question. No abductor’s lawyer would fail to raise one or more of the
exceptions.

Actes p. 242 (emphasis added; citation omitted).

  The Convention adopted the stricter “grave risk” standard
to prevent or at least discourage such efforts to broaden the
scope of court proceedings seeking return of a child. The
drafters were familiar with the practice of courts relying on
such broad standards to resist demands that abducted children
be returned to their countries of habitual residence. Actes pp.
182-83. The Convention was designed to end that practice.
The Explanatory Report for the final text of the Convention
explained:

    [I]t must not be forgotten that it is by invoking ‘the best
    interests of the child’ that internal jurisdictions have in the
    past often finally awarded the custody in question to the
    person who wrongfully removed or retained the child. It can
    happen that such a decision is the most just, but we cannot
    [ignore] the fact that recourse by internal authorities to such
    a notion involves the risk of their expressing particular
    cultural, social etc. attitudes which themselves derive from
    a given national community and thus basically imposing
    their own subjective value judgments upon the national
    community from which the child has recently been snatched.
No. 12-1692                                                            7

Actes p. 431. On the exception for grave risk, the Explanatory
Report warned more specifically against expansive
interpretation:

     To conclude our consideration of the problems with which
  this paragraph deals, it would seem necessary to underline
  the fact that the three types of exception to the rule
  concerning the return of the child must be applied only so
  far as they go and no further. This implies above all that they
  are to be interpreted in a restrictive fashion if the Convention is not
  to become a dead letter. In fact, the Convention as a whole
  rests upon the unanimous rejection of this phenomenon of
  illegal child removals and upon the conviction that the best
  way to combat them at an international level is to refuse to
  grant them legal recognition. The practical application of
  this principle requires that the signatory States be convinced
  that they belong, despite their differences, to the same legal
  community within which the authorities of each State
  acknowledge that the authorities of one of them – those of
  the child’s habitual residence – are in principle best placed
  to decide upon questions of custody and access. As a result,
  systematic invocation of the said exceptions, substituting the forum
  chosen by the abductor for that of the child’s residence, would lead
  to the collapse of the whole structure of the Convention by
  depriving it of the spirit of mutual confidence which is its
  inspiration.

Actes pp. 434-35 (emphasis added).

  Turning from the Hague Convention itself to its
implementation by the United States, the Congress emphasized
these same points, recognizing the temptation to turn Hague
Convention proceedings into full-blown custody fights.
8                                                      No. 12-1692

Congress found that children who have been wrongfully
removed or retained “are to be promptly returned unless one
of the narrow exceptions set forth in the Convention applies.”
42 U.S.C. § 11601(a)(4). Congress declared: “The Convention
and this chapter empower courts in the United States to
determine only rights under the Convention and not the merits
of any underlying child custody claims.”            42 U.S.C.
§ 11601(b)(4). The State Department advised Congress that the
exceptions were “drawn very narrowly lest their application
undermine the express purposes of the Convention – to effect
the prompt return of abducted children,” and that Convention
delegates believed that “courts would understand and fulfill
the objectives of the Convention by narrowly interpreting the
exceptions and allowing their use only in clearly meritorious
cases, and only when the person opposing return had met the
burden of proof.” Hague International Child Abduction
Convention; Text and Legal Analysis, 51 Fed. Reg. 10,494,
10,509 (March 26, 1986). More specifically on the “grave risk”
exception, the State Department explained:

    This provision was not intended to be used by defendants as
    a vehicle to litigate (or relitigate) the child’s best interests.
    Only evidence directly establishing the existence of a grave
    risk that would expose the child to physical or emotional
    harm or otherwise place the child in an intolerable situation
    is material to the court’s determination. The person
    opposing the child’s return must show that the risk to the
    child is grave, not merely serious.
No. 12-1692                                                            9

Id. at 10,510.2

   One critical provision of the implementing legislation in the
United States dealt with burdens of proof. In implementing
the “grave risk” exception, Congress imposed on a respondent
(the mother in our case) the burden of proving the exception
“by clear and convincing evidence.” 42 U.S.C. § 11603(e)(2)(A)
(referring to Article 13(b) of the Convention). That demanding
standard of proof was properly the focus for the district court
and should be our focus as well. The choice to impose that
high burden of proof was designed to make a difference, and
should make a difference, in cases exactly like this one where
it is difficult to make a reliable factual determination.

  Reasonable people may debate whether the “grave risk”
standard is sufficiently sensitive to legitimate claims of abuse,
without being over-sensitive to false or exaggerated claims.
Some of the advocates’ and scholars’ law journal articles cited
by the majority argue that the “grave risk” standard is too
difficult for victims of domestic violence to satisfy. See, e.g.,
Karen Brown Williams, Fleeing Domestic Violence: A Proposal to
Change the Inadequacies of the Hague Convention on the Civil
Aspects of International Child Abduction in Domestic Violence
Cases, 4 J. Marshall L.J. 39 (2011); Roxanne Hoegger, What if She
Leaves? Domestic Violence Cases Under the Hague Convention and
the Insufficiency of the Undertakings Remedy, 18 Berkeley
Women’s L.J. 181 (2003); Merle H. Weiner, International Child
Abduction and the Escape from Domestic Violence, 69 Fordham L.


        2
         The executive branch’s interpretation of a treaty is entitled to
“great weight.” Abbott, 130 S. Ct. at 1993, quoting Sumitomo Shoji
America, Inc. v. Avagliano, 457 U.S. 176, 185 (1982).
10                                                 No. 12-1692

Rev. 593 (2000). As the majority points out, the proportion of
international child abduction cases where the abductor is
herself fleeing a violent or psychologically abusive situation
has grown much higher than was anticipated by the
Convention or by Congress. The demanding “grave risk”
standard, requiring proof by clear and convincing evidence,
creates the possibility that an abusive parent could use the
Convention, which was enacted to protect children, to have
courts order those children back into harm’s way.

  The Convention drafters were aware of this possibility. The
“grave risk” exception was a compromise designed to address
the problem narrowly, without inviting abducting parents and
their lawyers to broaden litigation over the return remedy to
include a full custody battle. The drafters recognized that
allowing such broader litigation would undermine the ability
of the Convention to protect those other children who are
abducted by their abusers or by parents who seek to use them
as leverage. Our job, of course, is to apply the Convention and
the legislation themselves, not the scholarly criticisms and
proposals for improvements in them. See also Merle H.
Weiner, Navigating the Road Between Uniformity and Progress:
The Need for Purposive Analysis of the Hague Convention on the
Civil Aspects of International Child Abduction, 33 Colum. Hum.
Rts. L. Rev. 275, 279-80 (2002) (noting concern about effects of
judicial manipulation of Convention in cases involving claims
of domestic violence).

  Before moving to the specifics of our case, and the majority’s
criticisms of the district court’s handling of this case, one
should not forget the Hague Convention’s emphasis on prompt
decisions. Article 11 provides: “The judicial or administrative
authorities of Contracting States shall act expeditiously in
No. 12-1692                                                  11

proceedings for the return of children.” What is expeditious?
Article 11 provides further that if the entire petition is not
decided within six weeks from the start of the proceedings, the
interested parties and countries have a right to an explanation
for the delay. That’s a mild sanction, but it certainly gives us
a target. In this case we are already well past that point, and
the reversal here points toward more weeks or months of
litigation in the district court.

  That need for a prompt decision on the remedy of return
gives district courts a good deal of flexibility in deciding the
procedures they will use to decide these petitions. In
Norinder v. Fuentes, 657 F.3d 526 (7th Cir. 2011), for example,
we affirmed the remedy of return after expedited proceedings
with limited and expedited discovery. We said: “The
Convention and its implementing Act are chock full of the
language of urgency and in no uncertain terms contemplate
expedited procedures to guarantee that children are returned
quickly to the correct jurisdiction.” Id. at 533. In essence, a
district judge facing a Hague Convention petition should
ordinarily use the expedited procedures that apply to motions
for temporary restraining orders and preliminary injunctions.
Our appellate review of the procedural choices should respect
the time pressures and allow for some flexibility, some
discretion, and even some imperfections.

II. The District Court’s Decision

  The district court faced the following situation. The father
easily proved his prima facie case of entitlement to the return
remedy. The child’s habitual residence has been Canada, and
the mother removed the child from the father’s custody in
violation of his rights as a father (under Canadian law) when
12                                                          No. 12-1692

she took the child during the family trip to India and flew to
her parents’ home in the United States. The hearing transcript
shows that the judge knew he was supposed to act quickly and
that his job was most emphatically not to decide the merits of
the underlying custody dispute between the parents. The only
serious issue was whether the mother proved by clear and
convincing evidence that returning the child to her father in
Canada would pose a grave risk to her physically or
psychologically. On that issue, the district judge heard
testimony for a day. At the end of the hearing, he stated his
oral finding that the mother had not proved her defense by
clear and convincing evidence. The next day he issued a short
written order repeating that finding.

  The majority identifies three distinct errors by the district
court: (a) failing to make sufficiently specific findings; (b)
overlooking a warning in one of our cases not to rely on police
and laws of the country of habitual residence to protect a child;
and (c) refusing to delay a ruling to give the mother’s expert
time to conduct a psychological evaluation of the child. As I
read this record, the district judge did not commit such
reversible errors.3


        3
           I believe the district court made an error at the outset of the
case, but one that is now m oot. The father filed with his petition
under the Hague Convention a request that he be given immediate
custody of the child before the mother could be heard, ostensibly on
the ground that she posed a flight risk and might take the child back
to India, which is not a party to the Hague Convention. The showing
of flight risk was thin, but even if there was a flight risk, the much less
drastic step of seizing the mother’s and child’s passports should have
been sufficient to preserve the status quo until the mother could have
been heard on the interim custody issue.
No. 12-1692                                                    13

  A. Sufficiency of Findings

   The majority’s strongest argument is that the findings were
not specific enough and that the judge should have explained
in more detail his view of the facts and the testimony of the
witnesses. If all we had were the two-page written order, I
would agree that more was needed. But we also have more
detailed oral explanations that emerged at the end of the
hearing as the judge announced his decision, the mother’s
lawyer argued that the decision was mistaken, and the judge
explained his reasoning further. In my view, the transcript is
sufficient to understand the judge’s thinking. It shows that the
judge understood the evidence, understood the law, and did
not clearly err by finding that the mother had not proved by
clear and convincing evidence that return would pose a grave
risk to the child.

   Federal Rule of Civil Procedure 52(a) allows for oral
findings. It requires findings on as many of the subsidiary
facts as are necessary to disclose to the reviewing court the
steps by which the trial court reached its ultimate conclusion
on each factual issue. Ortloff v. United States, 335 F.3d 652, 661
(7th Cir. 2003), abrogated on other grounds, Ali v. Federal
Bureau of Prisons, 552 U.S. 214 (2008), as stated in Parrott v.
United States, 536 F.3d 629, 635 (7th Cir. 2008). The sufficiency
of findings must be evaluated in context, keeping in mind the
substantive issues and the burden of proof. See American Red
Cross v. Community Blood Center of the Ozarks, 257 F.3d 859, 863
(8th Cir. 2001) (oral findings at end of one-day hearing were
sufficient given the limited proceedings). Findings are to be
liberally construed in support of a judgment, even if those
findings are not as detailed as we might desire. Zack v. C.I.R.,
14                                                   No. 12-1692

291 F.3d 407, 412 (6th Cir. 2002) (affirming judgment); Grover
Hill Grain Co. v. Baughman-Oster, Inc., 728 F.2d 784, 793 (6th Cir.
1984) (reversing judgment where findings did not give clear
understanding of basis for district court’s decision); Travelers
Ins. Co. v. Dunn, 228 F.2d 629, 631-32 (5th Cir. 1956) (affirming
judgment where district court stated oral finding that appellee
had “testified truly”). Given the urgency of the matter the
district judge had to decide, we should read his findings more
charitably than my colleagues do so long as we can follow the
path of his reasoning. That path is easy to follow here. The
mother had to prove her defense by clear and convincing
evidence. The conflicts in the evidence about the father’s
treatment of the mother over the years of their marriage, and
the credibility issues raised with both of them, meant that her
evidence was not clear and convincing.

  The judge began to summarize his view of the case at page
214 of the transcript. He said that if he were sitting in Canada
as a family court judge, he would probably award custody to
the mother. Tr. 215. He continued: “But as I understand the
law, and I’m reading from Judge Posner’s opinion [in Van De
Sande v. Van De Sande, 431 F.3d 567 (7th Cir. 2005)], that the
exception is the child is to be returned except where there’s
grave risk of harm to the child.” So far, so good. He
continued: “And, now, there’s – presumably, there’s always
some risk. All I know is what I heard today. And I’m – there’s
been a he said/she said hearing today. And it’s very difficult
for me to say categorically one side is telling the truth and one
side is not telling the truth. And the burden is – there’s
extraordinary burden on the part – to establish that defense of
grave risk of harm.” Tr. 215-16. Again, no error yet, and note
the critical reference to the burden of proof the mother faced.
No. 12-1692                                                  15

  Did the judge say enough about the only neutral witnesses,
the two visitation supervisors? The mother sought to show
with their testimony that the child had been traumatized by
her father’s behavior and that she had spontaneously cried out
that he had hurt her. The supervisors’ testimony shows that
the child is now much more comfortable with her mother than
with her father. Tr. 101-04, 143. That is not necessarily
surprising after the child’s long absence from the father after
the abduction and the sudden change of custody ordered by
the district court, as at least one supervisor, Ms. Soto,
recognized. Tr. 102-04. The judge reasonably described Ms.
Kelly’s testimony about possible physical abuse as speculative,
Tr. 216, and he noted further: “But there’s been no evidence
whatsoever that anything physically was ever done to this
child, possibly except squeezing an arm, and that was
disputed. But even assuming that there was squeezing of an
arm, that’s far short of what I would consider establishing
grave risk of harm.” Tr. 219. That is a reasonable view of the
evidence, which was not nearly as clear or strong as the mother
argues, and it is a reasonable application of the legal standard
to that evidence. The judge did not specifically address the
testimony of Ms. Soto, who supervised a visit two days before
the hearing. Ms. Soto testified that the child was very happy
to see her mother, did not want to go home with her father,
and became hysterical when told it was time to meet her father.
Tr. 98. Ms. Soto testified that the child’s behavior went beyond
separation anxiety and she seemed traumatized. On cross-
examination, however, she acknowledged that she would not
expect smooth transitions from one parent to another with a
young child who has been separated from one parent for 11
months, and when given the opportunity, she did not assert
that she thought the child had been abused by her father. Tr.
16                                                    No. 12-1692

103-04. Ms. Soto’s testimony was so inconclusive that I see no
error in failing to address it specifically.

   The majority seems most concerned with the lack of a
finding that either the mother and her family were telling the
truth or the father was telling the truth, criticizing the judge for
invoking an “uncertainty exception” to the findings
requirement of Rule 52(a). “If the mother’s testimony about
the father’s ungovernable temper and brutal treatment of her
was believed, it would support an inference of a grave risk of
psychological harm to the child if she continued living with
him.” Slip op. at 7.

   Not all courts would necessarily agree with that view of the
mother’s testimony here. See, e.g., Gaudin v. Remis, 415 F.3d
1028, 1035 (9th Cir. 2005) (“the question is whether the child
would suffer ‘serious abuse,’ that is ‘a great deal more than
minimal’”) (citations omitted); id. at 1037 (grave-risk inquiry
should focus on short-term risk pending opportunity for home
country’s courts to address interim custody issues). At least for
purposes of argument, though, I will accept the majority’s
latter point about possible psychological harm to the child from
short-term custody with the father pending a decision by a
Canadian court on interim custody. The problem is that the
majority’s criticism loses sight of the critical point here: the
burden to prove “grave risk” to the child by clear and
convincing evidence. 42 U.S.C. § 11603(e)(2)(A). With that
standard of proof, the judge simply was not required to find
that the mother’s testimony was either true or false, accurate or
mistaken. Faced with conflicting evidence from both the
mother and the father, each of whose testimony was weakened
by inconsistencies and the conflicting testimony of the other,
it’s hard to argue with the finding that the mother’s evidence
No. 12-1692                                                         17

was not “clear and convincing.” We might wish that the judge
had made a crisp call of ball or strike, true or false, but that is
not a realistic view of the applicable standard as applied to this
conflicting evidence. The district judge was not creating a new
“uncertainty exception” to Rule 52(a), as the majority suggests.
He was simply applying the clear and convincing burden of
proof to evidence that he found neither clear nor convincing.

  By imposing the requirement of clear and convincing
evidence, Congress was creating a logical space for exactly this
sort of finding: the mother might be telling the truth, or so a
judge might find by a preponderance of the evidence, but her
evidence is still not so persuasive as to be clear and convincing.
We might not like that result. Like some of the advocates and
scholars cited by the majority, we might think that the
Convention and the Congress should have made it easier to
prove the defense. But under the controlling burden of proof,
the defense to the return remedy was not proven. The district
judge clearly understood the burden of proof and applied it to
reject the defense. I do not see a reversible error there. A more
detailed oral or written review of the conflicts in the evidence
explaining in more detail why the mother’s evidence was not
clear and convincing would not have helped the district judge
or us.4


        4
         The majority also criticizes the district court for mistakenly
finding that none of the parties was a resident of Illinois. The mother
is a United States citizen and has been residing in Illinois since M ay
2011, but she is, or at least was, also a permanent resident of Canada,
which the district court properly found was the habitual residence of
the child. In light of the Hague Convention’s standards based on
habitual residence, which the district court applied correctly, there
was no prejudicial error here.
18                                                    No. 12-1692

  B. Overlooking a Warning?

   The majority next suggests that the district judge may have
made a legal error, that he may have “overlooked our warning
in Van De Sande v. Van De Sande, supra, 431 F.3d at 570-71 , not
to treat the Hague Convention as a venue statute designed ‘to
deter parents from engaging in international forum shopping
in custody cases.” Slip op. at 9, quoting Baxter v. Baxter,
423 F.3d 363, 367 (3d Cir. 2005). The Hague Convention is
indeed a venue statute. It is designed to deter exactly such
forum-shopping and to prevent litigation of custody in the
country chosen by the abducting parent, as the Third Circuit
explained in Baxter. Accord, e.g., England v. England, 234 F.3d
268, 271 (5th Cir. 2000); Lops v. Lops, 140 F.3d 927, 936 (11th Cir.
1998). The quoted passage in Van De Sande addressed a
different issue, an argument that a court could decide “grave
risk” and venue by asking only if the country of habitual
residence had sufficient laws and police to protect the child.

  It is unclear from the Van De Sande opinion whether the
father actually made that argument in that case (the target of
the discussion was dictum in another circuit’s opinion), but in
any event the district judge did not make the supposed error
here. The judge was thoroughly familiar with Van De Sande.
He referred to it repeatedly during the hearing. The majority
suggests the judge made this mistake when he asked: “Why
can’t Canada any more than Illinois protect – offer her
protection?” Tr. 218. In context, it is clear that the judge was
referring to the mother, not to the child. (The judge’s
preceding question was “Why can’t she move to Canada?”,
referring obviously to the mother.) The question was raised as
part of the judge’s proper effort to satisfy himself that a
No. 12-1692                                                     19

Canadian family court could quickly take steps to deal with
interim questions such as custody, support, including paying
needed legal fees. See Tr. 212-13, 218, 220-22.5 There is no
doubt that the mother here would face substantial obstacles
litigating in the country of habitual residence, away from her
parents. She would need to find a place to live and a lawyer,
and she probably would need an award of interim support.
But those obstacles are surmountable and in any event are not
legitimate grounds for denying the Hague Convention’s return
remedy.

  C. Refusing Further Delay for More Evidence

  At the beginning of the hearing, the judge granted the
father’s motion to exclude testimony from the mother’s
psychological expert, Dr. Hatcher. Because Dr. Hatcher had
not interviewed the mother or the child or anyone else
involved in the case, the district court found that the proffered
expert opinions would not be helpful. Tr. 7-8. Near the end of
the hearing, after the judge had said that grave risk had not
been shown, the mother’s lawyer asked for another week for
Dr. Hatcher to conduct a psychological evaluation of the child
and submit a report to the court. Tr. 221. The majority finds
that the district judge erred by not allowing such a delay. The
judge provided a sound reason for not doing so. After


       5
         Judge O’Scannlain explained for the Ninth Circuit in
Gaudin v. Remes, “because the Hague Convention provides only a
provisional, short-term remedy in order to permit long-term custody
proceedings to take place in the home jurisdiction, the grave-risk
inquiry should be concerned only with the degree of harm that could
occur in the immediate future,” particularly in context of concern
about psychological harm. 415 F.3d at 1037.
20                                                  No. 12-1692

discussion back and forth, the court explained: “Based upon
what I know of experts, then they come up with an expert, and
then you’re right back where we started from. One will say
that there is, and the other will say there isn’t.” Tr. 224. The
judge was clearly indicating that waiting for such an
evaluation would lead, at a minimum, to several more weeks
of delay to allow for the mother to arrange for that evaluation,
for the father to arrange for a similar evaluation, for exchanges
of expert reports, and for another evidentiary hearing before
the district court. In other words, the judge recognized, he
would be hearing a full-blown custody fight, which simply was
not his job under the Hague Convention. He was correct, and
he certainly did not abuse his discretion.

  The finding of error on this point is the most troubling aspect
of the majority’s decision, in terms of the overall effectiveness
of the Hague Convention. The Convention is undermined by
expanding the “grave risk” exception into a thorough inquiry
into the merits of the custody issue. By finding that the refusal
to delay the decision for such additional expert testimony was
an abuse of discretion (though the majority does not use that
phrase), the expansion of virtually any “grave risk” defense
into a full-blown custody hearing becomes nearly inevitable.
As explained above in Part I, that was the prediction of the
United States delegation to the Hague Convention when the
exception was drafted more broadly. Both the Convention and
Congress rejected that broader approach. They insisted that
the exception be kept narrow and that decisions be made
quickly. Under the majority’s approach, however, those goals
may be missed any time one parent complains that the other
has abused her or him in any way that could have affected the
child psychologically. The idea that a decision could be made
No. 12-1692                                                  21

within the target period of six weeks will become a distant
memory.

  If the majority’s approach prevails, those consequences may
well echo to the detriment of United States parents whose
children are abducted to other countries. An important point
for the Congress in implementing the Convention was that a
foreign court must comply with its obligation to return a child
to the United States “without conducting any proceedings on
the merits of the underlying custody claims.” 134 Cong. Rec.
S3839-02 (daily ed. Apr. 12, 1988) (statement of Sen. Dixon).
Many other members of Congress recounted problems their
constituents had encountered because their children had been
abducted to other countries that refused to return the children
without full consideration of custody issues under foreign law.
See Weiner, 69 Fordham L. Rev. at 603-04 (collecting
examples). If the United States courts do not respect the limits
of Hague Convention proceedings, it will be difficult to argue
in foreign courts or through diplomatic channels that other
nations’ courts should respect them.

  I do not mean to exaggerate predictions of doom here.
Perhaps the majority’s reasoning on this point can be confined
to the combination of the allegations, corroborating evidence,
procedures, and findings in this case. The majority does not
suggest that the refusal of more time for psychological
evaluation was alone a sufficient basis to reverse. Yet the risk
to the Convention and to the other children and parents it is
supposed to protect is nonetheless serious. For these reasons,
I would affirm the judgment of the district court and allow the
Canadian courts to do their difficult job in dealing with this
child and her family.